          Case 2:20-cv-02248-JCM-NJK Document 35 Filed 03/08/21 Page 1 of 1




 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     EB HOLDINGS II, INC., et al.,
 8                                                        Case No.: 2:20-cv-02248-JCM-NJK
           Plaintiff(s),
 9                                                                        Order
     v.
10
     ILLINOIS NATIONAL INSURANCE
11   COMPANY., et al.,
12         Defendant(s).
13        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14 1(a). The parties are hereby ORDERED to file, no later than March 15, 2021, a joint proposed
15 discovery plan.
16        IT IS SO ORDERED.
17        Dated: March 8, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
